Exhibit 10.2

SIEBEL SYSTEMS, INC.
AMENDED AND RESTATED

1998 EQUITY INCENTIVE PLAN
Adopted October 28, 1998
Amended April 19, 1999
Amended December 8, 2000
Amended April 17, 2001
Amended and Restated October 18, 2001
Amended November 15, 2002
Amended May 5, 2004



Purposes.





The purpose of the Plan is to provide a means by which selected Employees of and
Consultants to the Company, and its Affiliates, may be given an opportunity to
benefit from increases in value of the stock of the Company through the granting
of (i) Nonstatutory Stock Options, (ii) stock bonuses, and (iii) rights to
purchase restricted stock, all as defined below.





The Company, by means of the Plan, seeks to retain the services of persons
(other than Directors and Employees serving as Officers of the Company or its
Affiliates) who are now Employees of or Consultants to the Company or its
Affiliates, to secure and retain the services of new Employees and Consultants,
and to provide incentives for such persons to exert maximum efforts for the
success of the Company and its Affiliates.





The Company intends that the Stock Awards issued under the Plan shall, in the
discretion of the Board or any Committee to which responsibility for
administration of the Plan has been delegated pursuant to subsection 3(c), be
either (i) Nonstatutory Stock Options granted pursuant to Section 6 hereof, or
(ii) stock bonuses or rights to purchase restricted stock granted pursuant to
Section 7 hereof.





Definitions.





"Affiliate" means any parent corporation or subsidiary corporation, whether now
or hereafter existing, as those terms are defined in Rule 405 of Regulation C
promulgated under the federal Securities Act of 1933.





"Board" means the Board of Directors of the Company.





"Code" means the Internal Revenue Code of 1986, as amended.





"Committee" means a Committee appointed by the Board in accordance with
subsection 3(c) of the Plan.





"Company" means Siebel Systems, Inc., a Delaware corporation.





"Consultant" means any person, including an advisor, engaged by the Company or
an Affiliate of the Company to render consulting services and who is compensated
for such services, provided that the term "Consultant" shall not include those
persons who render services as a Director.





"Continuous Status as an Employee or Consultant" means that the service of an
individual to the Company, whether as an Employee or Consultant, is not
interrupted or terminated. The Board, in its sole discretion, may determine
whether Continuous Status as an Employee or Consultant shall be considered
interrupted in the case of: (i) any leave of absence approved by the Board,
including sick leave, military leave, or any other personal leave; or (ii)
transfers between locations of the Company or between the Company, Affiliates or
their successors.





"Director" means a member of the Board.





"Disability" means permanent and total disability as defined in Section 22(e)(3)
of the Code.





"Employee" means any person employed by the Company or any Affiliate of the
Company. Neither service as a Director nor payment of a director's fee by the
Company shall be sufficient to constitute "employment" by the Company.





"Exchange Act" means the Securities Exchange Act of 1934, as amended.





"Fair Market Value" means, as of any date, the value of the common stock of the
Company, determined as follows:



   If the common stock is listed on any established stock exchange or traded on
   the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market
   Value of a share of common stock shall be the closing sales price for such
   stock (or the closing bid, if no sales were reported) as quoted on such
   exchange or market (or the exchange or market with the greatest volume of
   trading in the Company's common stock) on the last market trading day prior
   to the day of determination, as reported in The Wall Street Journal or such
   other source as the Board deems reliable.

   

   

i. In the absence of such markets for the common stock, the Fair Market Value
   shall be determined in good faith by the Board.
   
   



"Nonstatutory Stock Option" means an Option not intended to qualify as an
incentive stock option pursuant to Section 422 of the Code and the regulations
promulgated thereunder.





"Officer" means a person who is an officer of the Company within the meaning of
Rule 4460(i)(1)(A) of the Rules of the National Association of Securities
Dealers, Inc.





"Option" means a stock option granted pursuant to the Plan.





"Option Agreement" means a written agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.





"Optionee" means an Employee or Consultant who holds an outstanding Option.





"Plan" means this 1998 Equity Incentive Plan.





"Stock Award" means any right granted under the Plan, including any Option, any
stock bonus and any right to purchase restricted stock.





"Stock Award Agreement" means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.





Administration.



The Plan shall be administered by the Board unless and until the Board delegates
administration to a Committee, as provided in subsection 3(c).





The Board shall have the power, subject to, and within the limitations of, the
express provisions of the Plan:



     To determine from time to time which of the persons eligible under the Plan
     shall be granted Stock Awards; when and how each Stock Award shall be
     granted; whether a Stock Award will be a Nonstatutory Stock Option, a stock
     bonus, a right to purchase restricted stock, or a combination of the
     foregoing; the provisions of each Stock Award granted (which need not be
     identical), including the time or times when a person shall be permitted to
     receive stock pursuant to a Stock Award; and the number of shares with
     respect to which a Stock Award shall be granted to each such person.

     

     

i.   To construe and interpret the Plan and Stock Awards granted under it, and
     to establish, amend and revoke rules and regulations for its
     administration. The Board, in the exercise of this power, may correct any
     defect, omission or inconsistency in the Plan or in any Stock Award
     Agreement, in a manner and to the extent it shall deem necessary or
     expedient to make the Plan fully effective.
     
     
     
     

ii.  To amend the Plan or a Stock Award as provided in Section 11.
     
     
     
     

iii. To effect, at any time and from time to time, with the consent of any
     adversely affected Optionee, (1) the reduction of the exercise price of any
     outstanding Option under the Plan to the then Fair Market Value and/or (2)
     the cancellation of any outstanding Option under the Plan and the grant in
     substitution therefore of (A) a new Option under the Plan covering the same
     or a different number of shares of Common Stock, (B) a stock bonus, (C) the
     right to acquire restricted stock, (D) cash and/or (E) other valuable
     consideration (as determined by the Board, in its sole discretion).
     
     
     
     

iv.  Generally, to exercise such powers and to perform such acts as the Board
     deems necessary or expedient to promote the best interests of the Company
     which are not in conflict with the provisions of the Plan.
     
     



The Board may delegate administration of the Plan to a committee composed of one
or more members of the Board (the "Committee"). If administration is delegated
to a Committee, the Committee shall have, in connection with the administration
of the Plan, the powers theretofore possessed by the Board (and references in
this Plan to the Board shall thereafter be to the Committee), subject, however,
to such resolutions, not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Board. The Board may abolish the Committee at
any time and revest in the Board the administration of the Plan.





Shares Subject to the Plan.



   Subject to the provisions of Section 11 relating to adjustments upon changes
   in stock, the number of shares of stock that may be issued pursuant to Stock
   Awards shall not exceed in the aggregate two hundred forty million
   (240,000,000) shares of the Company's common stock. If any Stock Award shall
   for any reason expire or otherwise terminate, in whole or in part, without
   having been exercised in full, the stock not acquired under such Stock Award
   shall revert to and again become available for issuance under the Plan.

   

   

a. The stock subject to the Plan may be unissued shares or reacquired shares,
   bought on the market or otherwise.
   
   



Eligibility.



Stock Awards may be granted only to Employees or Consultants who are not (i)
Officers (other than vice presidents of the Company), (ii) Directors, or (iii)
then subject to Section 16 of the Exchange Act. Provided however, that the
aggregate number of shares made subject to Stock Awards granted to eligible
Officers cannot exceed the number necessary to preserve the treatment of the
Plan as a "broadly based" plan within the meaning of Rule 4460(i)(1)(A) of the
Rules of the National Association of Securities Dealers, Inc.



Option Provisions.



Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The provisions of separate Options need not be
identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:

Term. No Option shall be exercisable after the expiration of ten (10) years from
the date it was granted.





Price. The exercise price of each Nonstatutory Stock Option shall be not less
than eighty-five percent (85%) of the Fair Market Value of the stock subject to
the Option on the date the Option is granted.





Consideration. The purchase price of stock acquired pursuant to an Option shall
be paid, to the extent permitted by applicable statutes and regulations, either
(i) in cash at the time the Option is exercised, or (ii) at the discretion of
the Board or the Committee, at the time of the grant of the Option, (A) by
delivery to the Company of other common stock of the Company, (B) according to a
deferred payment arrangement, except that payment of the common stock's "par
value" (as defined in the Delaware General Corporation Law) shall not be made by
deferred payment or other arrangement (which may include, without limiting the
generality of the foregoing, the use of other common stock of the Company) with
the person to whom the Option is granted or to whom the Option is transferred
pursuant to subsection 6(d), or (C) in any other form of legal consideration
that may be acceptable to the Board.



In the case of any deferred payment arrangement, interest shall be payable at
least annually and shall be charged at the minimum rate of interest necessary to
avoid the treatment as interest, under any applicable provisions of the Code, of
any amounts other than amounts stated to be interest under the deferred payment
arrangement.



Transferability. An Option shall not be transferable except by will or by the
laws of descent and distribution (and shall be exercisable during the lifetime
of the person to whom the Option is granted only by such person) unless the
applicable Option Agreement expressly provides for other transferability.
Notwithstanding the foregoing, the person to whom the Option is granted may, by
delivering written notice to the Company, in a form satisfactory to the Company,
designate a third party who, in the event of the death of the Optionee, shall
thereafter be entitled to exercise the Option.





Vesting. The total number of shares of stock subject to an Option may, but need
not, be allotted in periodic installments (which may, but need not, be equal).
The Option Agreement may provide that from time to time during each of such
installment periods, the Option may become exercisable ("vest") with respect to
some or all of the shares allotted to that period, and may be exercised with
respect to some or all of the shares allotted to such period and/or any prior
period as to which the Option became vested but was not fully exercised. The
Option may be subject to such other terms and conditions on the time or times
when it may be exercised (which may be based on performance or other criteria)
as the Board may deem appropriate. The vesting provisions of individual Options
may vary. The provisions of this subsection 6(e) are subject to any Option
provisions governing the minimum number of shares as to which an Option may be
exercised.





Termination of Employment or Consulting Relationship. In the event an Optionee's
Continuous Status as an Employee or Consultant terminates (other than upon the
Optionee's death or disability), the Optionee may exercise his or her Option (to
the extent that the Optionee was entitled to exercise it as of the date of
termination, unless the Option Agreement expressly provides that the Option may
become exercisable for additional shares after the date of termination) but only
within such period of time ending on the earlier of (i) the date three (3)
months following the termination of the Optionee's Continuous Status as an
Employee or Consultant (or such longer or shorter period specified in the Option
Agreement), or (ii) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Optionee does not exercise his or
her Option within the time specified in the Option Agreement, the Option shall
terminate, and the shares covered by such Option shall revert to and again
become available for issuance under the Plan.



An Optionee's Option Agreement may also provide that if the exercise of the
Option following the termination of the Optionee's Continuous Status as an
Employee or Consultant (other than upon the Optionee's death or disability)
would result in liability under Section 16(b) of the Exchange Act, then the
Option shall terminate on the earlier of (i) the expiration of the term of the
Option set forth in the Option Agreement, or (ii) the tenth (10th) day after the
last date on which such exercise would result in such liability under Section
16(b) of the Exchange Act. Finally, an Optionee's Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionee's Continuous Status as an Employee or Consultant (other than upon the
Optionee's death or disability) would be prohibited at any time solely because
the issuance of shares would violate the registration requirements under the
Act, then the Option shall terminate on the earlier of (i) the expiration of the
term of the Option set forth in the first paragraph of this subsection 6(f), or
(ii) the expiration of a period of three (3) months after the termination of the
Optionee's Continuous Status as an Employee or Consultant during which the
exercise of the Option would not be in violation of such registration
requirements.



Disability of Optionee. In the event an Optionee's Continuous Status as an
Employee or Consultant terminates as a result of the Optionee's Disability, the
Optionee may exercise his or her Option (to the extent that the Optionee was
entitled to exercise it as of the date of termination, unless the Option
Agreement expressly provides that the Option may become exercisable for
additional shares after the date of termination), but only within such period of
time ending on the earlier of (i) the date six (6) months following such
termination (or such longer or shorter period specified in the Option
Agreement), or (ii) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Optionee does not exercise his or
her Option within the time specified herein, the Option shall terminate, and the
shares covered by such Option shall revert to and again become available for
issuance under the Plan.





Death of Optionee. In the event of the death of an Optionee during, or within a
period specified in the Option Agreement after the termination of, the
Optionee's Continuous Status as an Employee or Consultant, the Option may be
exercised (to the extent the Optionee was entitled to exercise the Option as of
the date of death) by the Optionee's estate, by a person who acquired the right
to exercise the Option by bequest or inheritance, but only within the period
ending on the earlier of (i) the date twelve (12) months following the date of
death (or such longer or shorter period specified in the Option Agreement), or
(ii) the expiration of the term of such Option as set forth in the Option
Agreement. If, at the time of death, the Optionee was not entitled to exercise
his or her entire Option, the shares covered by the unexercisable portion of the
Option shall revert to and again become available for issuance under the Plan.
If, after death, the Option is not exercised within the time specified herein,
the Option shall terminate, and the shares covered by such Option shall revert
to and again become available for issuance under the Plan.





Terms of Stock Bonuses and Purchases of Restricted Stock.



Each stock bonus or restricted stock purchase agreement shall be in such form
and shall contain such terms and conditions as the Board or the Committee shall
deem appropriate. The terms and conditions of stock bonus or restricted stock
purchase agreements may change from time to time, and the terms and conditions
of separate agreements need not be identical, but each stock bonus or restricted
stock purchase agreement shall include (through incorporation of provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions as appropriate:

Purchase Price. The purchase price under each restricted stock purchase
agreement shall be such amount as the Board or Committee shall determine and
designate in such agreement, but in no event shall the purchase price be less
than eighty-five percent (85%) of the stock's Fair Market Value on the date such
award is made. Notwithstanding the foregoing, the Board or the Committee may
determine that eligible participants in the Plan may be awarded stock pursuant
to a stock bonus agreement in consideration for past services actually rendered
to the Company or for its benefit.





Transferability. No rights under a stock bonus or restricted stock purchase
agreement shall be transferable except by will or the laws of descent and
distribution, unless the applicable Stock Award Agreement expressly provides for
other transferability.





Consideration. The purchase price of stock acquired pursuant to a stock purchase
agreement shall be paid either: (i) in cash at the time of purchase; (ii) at the
discretion of the Board or the Committee, according to a deferred payment or
other arrangement, except that payment of the common stock's "par value" (as
defined in the Delaware General Corporation Law) shall not be made by deferred
payment or other arrangement (which may include, without limiting the generality
of the foregoing, the use of other common stock of the Company) with the person
to whom the stock is sold; or (iii) in any other form of legal consideration
that may be acceptable to the Board or the Committee in its discretion.
Notwithstanding the foregoing, the Board or the Committee to which
administration of the Plan has been delegated may award stock pursuant to a
stock bonus agreement in consideration for past services actually rendered to
the Company or for its benefit.





Vesting. Shares of stock sold or awarded under the Plan may, but need not, be
subject to a repurchase option in favor of the Company in accordance with a
vesting schedule to be determined by the Board or the Committee.





Termination of Employment or Consulting Relationship. In the event a
participant's Continuous Status as an Employee or Consultant terminates, the
Company may repurchase or otherwise reacquire, subject to the limitations
described in subsection 7(d), any or all of the shares of stock held by that
person which have not vested as of the date of termination under the terms of
the stock bonus or restricted stock purchase agreement between the Company and
such person.





Terms of Restricted Stock Units ("RSU").



Each RSU agreement shall be in such form and shall contain such terms and
conditions as the Board or the Committee shall deem appropriate. The terms and
conditions of RSU agreements may change from time to time, and the terms and
conditions of separate agreements need not be identical, but each RSU agreement
shall include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions as
appropriate:

Consideration. No consideration shall be required for the grant of an RSU;
provided, however, that the Board, or the Committee to which administration of
the Plan has been delegated, must condition the issuance of stock pursuant to a
RSU agreement upon the recipient of the RSU award actually rendering services to
the Company or for its benefit.





Transferability. No rights under an RSU agreement shall be transferable except
by will or the laws of descent and distribution or pursuant to a qualified
domestic relations order, so long as stock to be awarded under such agreement
remains subject to the terms of the agreement.





Vesting. Shares of stock granted pursuant to an RSU award must be subject to a
vesting schedule to be determined by the Board or the Committee.





Termination of Employment or Relationship as a Director or Consultant. In the
event a Participant's Continuous Status as an Employee, Director or Consultant
terminates, the shares of stock subject to an RSU award that are not vested
under the terms of the RSU agreement between the Company and such person shall
be forfeited and shall not be issued to the Employee, Director or Consultant.





Covenants of the Company.



During the terms of the Stock Awards, the Company shall keep available at all
times the number of shares of stock required to satisfy such Stock Awards.





The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to issue and
sell shares of stock upon exercise of the Stock Award; provided, however, that
this undertaking shall not require the Company to register under the Securities
Act of 1933, as amended (the "Securities Act") either the Plan, any Stock Award
or any stock issued or issuable pursuant to any such Stock Award. If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of stock under the Plan, the Company shall be
relieved from any liability for failure to issue and sell stock upon exercise of
such Stock Awards unless and until such authority is obtained.





Use of Proceeds from Stock.



Proceeds from the sale of stock pursuant to Stock Awards shall constitute
general funds of the Company.



Miscellaneous.



The Board shall have the power to accelerate the time at which a Stock Award may
first be exercised or the time during which a Stock Award or any part thereof
will vest pursuant to subsection 6(e) or 7(d), notwithstanding the provisions in
the Stock Award stating the time at which it may first be exercised or the time
during which it will vest.





Neither an Employee or Consultant, nor any person to whom a Stock Award is
transferred under subsection 6(d) or 7(b) shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares subject to
such Stock Award unless and until such person has satisfied all requirements for
exercise of the Stock Award pursuant to its terms.





Nothing in the Plan or any instrument executed or Stock Award granted pursuant
thereto shall confer upon any Employee, Consultant or other holder of Stock
Awards any right to continue in the employ of the Company or any Affiliate (or
to continue acting as a Consultant) or shall affect the right of the Company or
any Affiliate to terminate the employment of any Employee with or without cause,
or to terminate the relationship of any Consultant in accordance with the terms
of that Consultant's agreement with the Company or Affiliate to which such
Consultant is providing services.





Securities Law Compliance. The Company may require any person to whom a Stock
Award is granted, or any person to whom a Stock Award is transferred pursuant to
subsection 6(d) or 7(b), as a condition of exercising or acquiring stock under
any Stock Award, (1) to give written assurances satisfactory to the Company as
to such person's knowledge and experience in financial and business matters
and/or to employ a purchaser representative reasonably satisfactory to the
Company who is knowledgeable and experienced in financial and business matters,
and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Stock Award;
and (2) to give written assurances satisfactory to the Company stating that such
person is acquiring the stock subject to the Stock Award for such person's own
account and not with any present intention of selling or otherwise distributing
the stock. The foregoing requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (i) the issuance of the shares upon the
exercise or acquisition of stock under the Stock Award has been registered under
a then currently effective registration statement under the Securities Act, or
(ii) as to any particular requirement, a determination is made by counsel for
the Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may require the holder of the Stock
Award to provide such other representations, written assurances or information
which the Company shall determine is necessary, desirable or appropriate to
comply with applicable securities and other laws as a condition of granting a
Stock Award to such person or permitting the holder of the Stock Award to
exercise the Stock Award. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the stock.





Withholding. To the extent provided by the terms of a Stock Award Agreement, the
person to whom a Stock Award is granted may satisfy any federal, state or local
tax withholding obligation relating to the exercise or acquisition of stock
under a Stock Award by any of the following means or by a combination of such
means: (1) tendering a cash payment; (2) authorizing the Company to withhold
shares from the shares of the common stock otherwise issuable to the participant
as a result of the exercise or acquisition of stock under the Stock Award; or
(3) delivering to the Company owned and unencumbered shares of the common stock
of the Company.





Adjustments Upon Changes in Stock.



If any change is made in the stock subject to the Plan, or subject to any Stock
Award, without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan will be appropriately adjusted in the class(es) and the
maximum number of shares subject to the Plan pursuant to subsection 4(a), and
the outstanding Stock Awards will be appropriately adjusted in the class(es) and
number of shares and price per share of stock subject to such outstanding Stock
Awards. Such adjustments shall be made by the Board or the Committee, the
determination of which shall be final, binding and conclusive. (The conversion
of any convertible securities of the Company shall not be treated as a
"transaction not involving the receipt of consideration by the Company.")





In the event of: (1) a dissolution, liquidation or sale of all or substantially
all of the assets of the Company; (2) a merger or consolidation in which the
Company is not the surviving corporation; (3) a reverse merger in which the
Company is the surviving corporation but the shares of the Company's common
stock outstanding immediately preceding the merger are converted by virtue of
the merger into other property, whether in the form of securities, cash or
otherwise, then to the extent permitted by applicable law: (i) any surviving
corporation or an Affiliate of such surviving corporation shall assume any Stock
Awards outstanding under the Plan or shall substitute similar Stock Awards for
those outstanding under the Plan, or (ii) such Stock Awards shall continue in
full force and effect. In the event any surviving corporation and its Affiliates
refuse to assume or continue such Stock Awards, or to substitute similar Stock
Awards for those outstanding under the Plan, then, with respect to Stock Awards
held by persons then performing services as Employees or Consultants, the time
during which such Stock Awards may be exercised shall be accelerated and the
Stock Awards terminated if not exercised prior to such event.





Amendment of the Plan and Stock Awards.



The Board at any time, and from time to time, may amend the Plan.





The Board, in its sole discretion, may submit the Plan and/or any amendment to
the Plan for stockholder approval.





It is expressly contemplated that the Board may amend the Plan in any respect
the Board deems necessary or advisable to provide those eligible with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder.





Rights and obligations under any Stock Award granted before amendment of the
Plan shall not be impaired by any amendment of the Plan unless (i) the Company
requests the consent of the person to whom the Stock Award was granted and (ii)
such person consents in writing.





The Board at any time, and from time to time, may amend the terms of any one or
more Stock Award; provided, however, that the rights and obligations under any
Stock Award shall not be impaired by any such amendment unless (i) the Company
requests the consent of the person to whom the Stock Award was granted and (ii)
such person consents in writing.





Termination or Suspension of the Plan.



The Board may suspend or terminate the Plan at any time. No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.





Rights and obligations under any Stock Award granted while the Plan is in effect
shall not be impaired by suspension or termination of the Plan, except with the
written consent of the person to whom the Stock Award was granted.





Effective Date of Plan.



The Plan shall become effective on October 28, 1998.






--------------------------------------------------------------------------------


